Citation Nr: 9921878	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  93-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for a lumbar spine disability, 
currently evaluated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1992 RO decision which, in pertinent part, 
granted service connection and a 20 percent rating for a 
lumbar spine disability; the veteran appealed for a higher 
rating.  In June 1995, the Board remanded the case to the RO 
for further evidentiary and procedural development, and 
remanded it again in May 1997.  In an August 1997 decision, 
the RO granted a 40 percent rating for the lumbar spine 
disability.  The case was subsequently returned to the Board.

The Board notes that other issues have been raised and 
decided during the course of the appeal, but the only matter 
now before the Board is entitlement to a higher rating for a 
lumbar spine disability.


FINDING OF FACT

The veteran's service-connected lumbar spine disability 
(degenerative disc disease of the lumbar spine, with 
spondyloarthrosis) is currently productive of no more than 
severe limitation of motion of the low back, severe 
lumbosacral strain, and severe intervertebral disc syndrome; 
the veteran does not have pronounced intervertebral disc 
syndrome of the low back.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5292, 5293, 5295 (1998). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1971 to 
February 1992.  A review of her service medical records shows 
that she was treated for a lumbar spine disability.

At an April 1992 VA general medical examination, the veteran 
complained of low back pain, which she said had been 
diagnosed as secondary to spondyloarthrosis.  She also 
reported a history of lumbosacral degenerative disc disease.  
She complained of occasional pain radiation to the left lower 
extremity, and said she treated this condition with a TENS 
unit and Motrin.  On examination, the veteran's 
musculoskeletal system was normal except that forward flexion 
was limited to 60 degrees.  A TENS unit was in place.  
Straight leg raising was negative bilaterally.  She was able 
to heel and toe walk.  An X-ray study of the lumbar spine 
indicated degenerative disc disease with disc space narrowing 
and osteophyte formation with reactive sclerosis of the 
lumbosacral level.  There were small osteophytes at the 
antero-inferior L4 vertebral body.  The pedicles and the 
sacroiliac joints were intact.  The diagnostic impression was 
marked degenerative disease at the lumbosacral disc.  The 
examiner diagnosed, in pertinent part, spondyloarthrosis of 
the lumbosacral vertebra.  At an April 1992 VA psychiatric 
examination, the veteran reported that her back hurt a lot 
and the TENS unit was only partially effective in controlling 
her pain.  She said she was told she had bulging discs in her 
back.

In a June 1992 decision, the RO granted service connection 
and a 20 percent rating for degenerative disc disease of the 
lumbar spine, with spondyloarthrosis.

By a statement dated in October 1992, the veteran said that 
on the day of her VA examination, she had taken pain 
medication and was wearing her TENS unit, turned to the 
maximum output.  She essentially asserted that as a result of 
these actions, her condition was improved at the time of the 
examination, and that the true severity of her condition was 
not evident on examination.  In a February 1993 statement, 
she said that she wore a TENS unit every day to control her 
back pain.  She reiterated this statement in a letter 
received in May 1993.

VA outpatient treatment records dated from December 1992 to 
May 1995 reflect treatment for low back pain.  A January 1995 
X-ray study of the lumbar spine showed severe L5-S1 disc 
disease with associated degenerative changes.

Private medical records dated from December 1994 to August 
1995 from Dr. Greer reflect treatment for chronic low back 
pain, as well as for other orthopedic complaints.  A December 
1994 treatment note shows that the veteran reported a history 
of low back pain for 6 years.  She reported 30-45 minutes of 
back stiffness each morning.  She denied radicular symptoms.  
She reported that she sometimes had "flares" of low back 
pain which were quite severe and prompted at least 2 visits 
to the emergency room.  The diagnostic impression was chronic 
low back pain.  A January 1995 treatment note indicates that 
a report of an X-ray study showed severe disc disease at L5-
S1, with associated degenerative changes.  The veteran 
reported that Daypro was very helpful for her back pain.  A 
February 1995 note shows that the veteran telephoned the 
doctor's office and reported that she went to the emergency 
room for severe pain and muscle spasm of the lumbar spine.  A 
May 1995 treatment note shows that the veteran's back 
symptoms were fairly mild and she had no obvious radicular 
complaints.  There was full range of motion of all joints 
tested, bilateral straight leg raising tests were negative, 
and deep tendon reflexes were symmetrical and intact.  The 
pertinent diagnostic impression was lumbosacral spondylosis 
and chronic low back pain.  Treatment notes dated in July 
1995 and August 1995 reflect treatment for heel pain, and 
also show that the veteran reported that her back symptoms 
were currently mild.

By a letter dated in January 1995, the veteran said that she 
went to the emergency room on two occasions for back pain.

In June 1995, the Board remanded the case to the RO for 
further evidentiary and procedural development.

In July 1995, the RO wrote to the Pensacola Naval Hospital 
and requested copies of medical records of treatment of the 
veteran.  (The RO used the veteran's former surname, not her 
current one, in this request.)

By a statement dated in August 1995, the veteran said that 
her lumbar spine disability caused her to miss school and 
work.  She enclosed an authorization to release information 
(VA Form 21-4142) regarding treatment for back spasms at the 
U.S. Naval Hospital in Pensacola, Florida, from 1992 to the 
present.

In October 1995, the RO wrote to the West Florida Regional 
Medical Center (WFRMC) and requested copies of medical 
records of treatment of the veteran at that facility.  No 
response was received.

By a letter dated in October 1995, the Pensacola Naval 
Hospital indicated that no records were available relating to 
the veteran.

By a letter dated in June 1996, the veteran reported that a 
private orthopedic surgeon, Dr. Metzger, told her she had a 
herniated disc.  She said she was treated for severe back 
spasms at the WFRMC on five occasions, but that she had been 
unsuccessful in obtaining medical records from that facility.  
She requested that the VA make another attempt to obtain 
records of treatment for low back pain at the Naval Hospital.  
She reported that she underwent a computerized tomography 
study at that facility in late 1995. She enclosed copies of 
several other letters she had written to various recipients 
which collectively relate complaints of recurrent low back 
pain and episodic treatment for such.

In July 1996, the RO wrote to the Naval Hospital and 
requested copies of medical records of treatment of the 
veteran.  The RO used the veteran's current surname in this 
request.

By a letter dated in August 1996, the Pensacola Naval 
Hospital indicated that no records were available relating to 
the veteran.

In May 1997, the Board remanded the case for development of 
additional evidence concerning recent treatment for a lumbar 
spine disability, and to schedule a VA examination.  By a 
letter to the veteran dated in June 1997, the RO requested 
that she submit release forms regarding recent treatment for 
a lumbar spine disability, so that the RO could obtain the 
related medical records.

In June 1997, the veteran submitted medical records dated 
from 1992 to 1996 from the Naval Hospital in Pensacola.  Such 
records reflect treatment for low back pain beginning in 
1995.  A February 1995 emergency room note shows that the 
veteran complained of low back pain and spasms.  On 
examination, there were muscle spasms in the right paraspinal 
area.  Straight leg raising tests were negative on the left, 
and were positive at 30 degrees on the right.  The diagnostic 
impression was acute low back strain, with a history of 
degenerative disc disease.  A November 1995 treatment note 
shows that the veteran presented with complaints of 
increasing low back pain.  She reported that she was treated 
for this complaint at West Florida Hospital emergency room 
three days previously.  On examination, a straight leg 
raising test was negative on the left and grossly positive on 
the right; she screamed in pain with any attempt to extend 
the right leg.  The diagnostic impression was a  severe acute 
exacerbation of lumbar pain.  The examiner noted that the 
veteran might have an acute radiculopathy although there was 
no lower extremity involvement currently.  A magnetic 
resonance imaging study was planned, and the veteran was 
placed on bed rest.  On follow-up examination three days 
later, straight leg raising was negative on the left and 
positive on the right at 30 degrees.  Spasms were present to 
palpation, and her back was tender to deep pressure at L4-L5 
on the right.  She was walking with a cane.  The diagnostic 
assessment was mechanical low back pain, possible disc, with 
no neurologic deficit.

A December 1995 treatment note from the Naval Hospital shows 
that the veteran said her back pain was better than before 
but was aggravated with movement.  She stated that she 
attempted to seek treatment at WFRMC for this condition but 
they refused to treat her as her condition was related to a 
worker's compensation injury.  The examiner noted that a 
computerized tomography scan showed a bulge at L4-L5 which 
was questionably chronic.  The diagnostic impression was 
chronic low back pain - prior disability from disc disease - 
probably chronic.  In March 1996, the veteran presented with 
complaints that her back was spasming; she said that this 
occurred episodically.  On examination, there was a very 
slight trace of spasm, but there was tenderness along the 
lumbar spine, right greater than left.  Deep tendon reflexes 
were 2+ bilaterally, there was no sensory deficit in the 
lower extremities, and straight leg raising tests were 
improved from November 1995.  The diagnostic assessment was 
chronic low back pain with episodic spasm.  On follow-up in 
April 1996, the veteran could forward flex until her fingers 
were 6 inches from the floor; the diagnostic assessment was 
chronic low back pain - controlled.

At a July 1997 VA examination, the veteran complained of low 
back pain, and said she was mildly symptomatic at present.  
She said she recently completed a Medrol dose pack which was 
quite beneficial.  She said bending, lifting, or carrying 
exacerbated her condition, and reported intermittent burning 
pain in the right thigh.  The examiner noted that he had 
reviewed the veteran's claims file and medical records.  On 
examination, the veteran moved slowly with a slight limp on 
the right.  She was able to stand erect.  There was no 
evidence of muscle spasm or tenderness.  On range of motion 
testing, she refused to flex forward farther than 20 degrees 
as she said that this motion had previously resulted in 
severe pain and spasm.  She reported that she felt pulling in 
her back at 20 degrees of forward flexion.  Extension was 
performed to 30 degrees with mild discomfort, and right and 
left lateral bending were performed to 20 degrees with 
discomfort on extremes of motion.  Right and left lateral 
rotation was performed to 45 degrees without pain.  On supine 
straight leg raising tests, she had back and hip pain at 70 
degrees.  On seated straight leg raising tests, she had back 
pain on raising the right leg.  She was able to heel and toe 
walk and able to squat and rise.  Reflexes and sensation were 
intact in the lower extremities.  The diagnostic impression 
was chronic lumbar syndrome - service-connected degenerative 
disc disease with spondylo-arthrosis.  In an addendum, the 
examiner noted that he had reviewed a November 1995 
computerized tomography scan of the lumbar spine, which 
indicated a bulge of the L4-L5 intervertebral disc with 
compression of the anterior aspect of the thecal sac.  He 
noted that a July 1997 X-ray study of the lumbar spine 
indicated findings consistent with degenerative disc disease 
at L4-L5 with accompanying osteoarthritis of the posterior 
elements.

In an August 1997 decision, the RO granted a 40 percent 
rating for the service-connected lumbar spine disability.

II.  Analysis

The veteran's claim for a higher rating in excess of 40 
percent for her service-connected lumbar spine disability is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with her claim.  38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's low back disability includes arthritis.  
Arthritis is rated based on limitation of motion of the 
involved joints.  38 C.F.R. § 4.71a, Codes 5003, 5010.  The 
maximum rating for limitation of motion of the lumbar spine 
is 40 percent, and such is assigned when the condition is 
severe.  38 C.F.R. § 4.71a, Code 5292.  The maximum rating 
for lumbosacral strain is 40 percent, and such is assigned 
when the condition is severe.  38 C.F.R. § 4.71a, Code 5295.

Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief warrants a 40 percent evaluation.  A 
60 percent rating is the maximum rating for intervertebral 
disc syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The medical evidence (including examination and treatment 
reports from recent years, dated to 1997) shows the veteran's 
service-connected degenerative disc disease of the lumbar 
spine with spondyloarthrosis causes limitation of motion, 
recurrent pain of the low back, and episodic spasms, with no 
neurologic deficit in the lower extremities. 

Medical reports show varying degrees of low back motion, and 
at the last examination in 1997, restricted motion of the 
lumbar spine was about moderate in degree, with the exception 
of forward flexion, which showed severe limitation of motion 
as the veteran refused to flex beyond 20 degrees.  (On 
examination in April 1996, the veteran was able to forward 
flex until her fingers were 6 inches from the floor).  Given 
the current extent of limitation of motion of the lumbar 
spine, and as the veteran is already in receipt of the 
maximum 40 percent rating under the criteria for limitation 
of motion of the lumbar spine, a higher rating is not in 
order under Code 5292 based on limitation of motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnston v. Brown, 10 Vet. App. 80 (1997); VAOPGCPREC 
36-97.  As noted, the maximum rating for lumbosacral strain 
also is 40 percent, so no higher rating is possible under 
Code 5295.

Consideration has been given to a higher rating under Code 
5293 for intervertebral disc syndrome.  While the medical 
records show, at times, complaints of pain in the right lower 
extremity, there have been very few abnormal neurological 
findings appropriate to the site of a diseased disc.  Even 
assuming worsened intervertebral disc syndrome during flare-
ups, and associated limitation of motion, the intervertebral 
disc syndrome is not shown to be more than severe in degree, 
and such supports no more than a 40 percent rating under Code 
5293.  38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  The 
evidence does not show pronounced (60 percent) intervertebral 
disc syndrome as described in Code 5293.  Thus, a higher 
rating under this code is not in order.

The weight of the evidence shows the veteran's lumbar spine 
disability is no more than 40 percent disabling.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating in excess of 40 percent must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

A higher rating for a lumbar spine disability is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

